DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “at the end of the first part of each waveform all pixels are at the same gray optical state” in the last two lines. This is misdescriptive. On 11/18/2020, Applicant admitted on page 4 of Remarks that “the mid-gray level as a starting level for the second part is not always guaranteed, it can change”. In light of the absence of such a guarantee and the presence of such a change, it is unclear in what sense the claim 3 limitation “at the end of each pixelis in a gray optical state --.
Furthermore, there is insufficient antecedent basis for the limitation “the same gray optical state” in claim 3. The Examiner suggests amending claim 3 to depend from claim 2, or amending claim 3 to include each and every limitation of claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Danner et al (US 20050270261 A1).
Interpretation A: 
As recited in claim 1, Danner et al show a method (see Fig. 5 and its description in the text) of driving an electro-optic display (“a pixel of the electro-optic medium is … driven” [0106]) comprising a plurality of pixels (it is understood that more than one pixel is present in an electro-optic display) and a controller (a controller is necessarily present insofar as the prior art 
Interpretation B:
As recited in claim 1, Danner et al show a method (see Fig. 5 and its description in the text) of driving an electro-optic display (“a pixel of the electro-optic medium is … driven” [0106]) comprising a plurality of pixels (it is understood that more than one pixel is present in an electro-optic display) and a controller (a controller is necessarily present insofar as the prior art electro-optic medium would be inoperative in the absence of such a controller) for carrying out the method, the method comprising: (inherently) storing data representing an initial state (see state at the end of 100 and at the beginning of 102 in Fig. 5) of at least one pixel of the display (“a pixel of the electro-optic medium” [0106]); receiving data representing a final state (“To change the pixel from this initial gray state to a different desired (second) gray state” [0106]) of the at least one pixel (“a pixel of the electro-optic medium” [0106]) at the controller (a controller is necessarily present insofar as the prior art electro-optic medium would be inoperative in the absence of such a controller); and applying to the at least one pixel a waveform (Double-Prepulse Slideshow Waveform [0105], see Fig. 5) arranged to change the optical state of the at least one pixel from the initial state (state at the end of 100 and at the beginning of 102) to the final state (state at the end of 106), the waveform being in two parts, a first part (see part including 102 and 104) which depends upon the initial state  (insofar as the 102 must necessarily be sufficient to change the state from the initial state to the white state and insofar as the first part comprises 102 taken together with 104) of the at least one pixel but not upon the final state .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Danner et al (US 20050270261 A1).
Regarding claim 4:
Danner et al show a method as described above for Interpretation B.

Alternatively, Danner et al show a method as described above for Interpretation A.
As recited in claim 4, Danner et al are silent regarding whether the first part of the waveform comprises at least about 50 per cent of the total duration of the waveform.
It is noted by the Examiner that the electro-optic display of Danner et al is capable of displaying black. It is further noted by the Examiner that a transition from an initial gray state to a black state would include Danner et al’s waveform at 102, followed by Danner et al’s waveform at 104, but that Danner et al’s waveform at 106 would be zero in length because black has already been achieved at the end of 104. In this case, Danner et al’s second part of the waveform would be 104 + 106 = 104 + 0 = 104. Because (length of 102) + (length of 106) = (length of 104) as taught by Danner et al [0106], when (length of 106) = 0, it is clear that (length of 102) + 0 = (length of 104) = (length of 102). In other words, 102 is the first half of the waveform for transitioning from initial gray to black, and 104 is the second half of the waveform for transitioning from initial gray to black. 102 is 50% of the total duration of the waveform for transitioning from initial gray to black.
Moreover, the Examiner finds that transitioning to black was predictable at the time of invention.

Regarding claim 5: 
Danner et al show a method as described above for Interpretation B.
As recited in claim 5, Danner et al appear to show that the first part of the waveform (including 120 and 104 taken together) comprises at least about 66 per cent of the total duration of the waveform; however, even if Fig. 5 were not interpreted as showing this feature, patentability would not result.
The law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the recited range in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited range in the course of transitioning from a middle gray to a near-black gray by the double-prepulse slideshow waveform of Danner et al such that 106 need not be relatively long in duration.
Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable if rewritten as suggested by the Examiner to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, including rewritten to be dependent from claim 2 or rewritten to include each and every limitation of claim 2.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2: The closest art of record is Danner et al (US 20050270261 A1). Although Danner et al’s teaching “the pixel is first driven (at 102) from the first gray state to white, and then (at 104) from white to black” [0106] would be equivalent to a black then white double prepulse between extremes in a reverse order, this teaching would not be equivalent to Applicant’s first part ending in a non-extreme gray optical state. A person of ordinary skill in the art would not have had reason to modify Danner et 
Reasons for indicating allowable subject matter for claim 3 will be expressed after claim 3 becomes clear and definite.
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are moot insofar as they are not drawn to the prior art reference relied upon.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                            05/27/2021